Exhibit 10.3

LAURUS MASTER FUND, LTD.

c/o Laurus Capital Management, LLC

335 Madison Avenue

New York, New York 10017

June 19, 2007

StockerYale, Inc.

32 Hampshire Road

Salem, New Hampshire 03079

Attention: Chief Financial Officer

Re: Note Amendment Agreement

Gentlemen:

Reference is made to (a) the Secured Term Note (the “Note”) dated December 30,
2005 made by StockerYale, Inc. (the “Company”) in favor of Laurus Master Fund,
Ltd. (“Laurus”); Capitalized terms used herein that are not defined shall have
the meaning given to them in the Note.

The Company has requested that Laurus amend the Note and Laurus is willing to do
so on the terms and conditions set forth below.

In consideration of Laurus’ agreement to provide additional financial
accommodations to the Company and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree that:

1. the maturity date “December 30, 2008” appearing in the preamble of the Note
is amended and replaced with the maturity date “June 30, 2010”.

2. the monthly principal amount of “$121,212”, in the second line of Section 2.1
of the Note is amended and replaced with the monthly principal amount of
“$60,000”;

3. Section 3.7 of the Note is amended by adding “(as defined in the Purchase
Agreement)” after (a) the word “SEC” in the first line thereof, (b) the phrase
“Principal Market” in the first line thereof and (c) the phrase “Common Stock”
in the third line thereof;

4. Section 3.10 of the Note is amended by adding “(the “Security Agreement”)” at
the end thereof;

5. Section 5.2 of the Note is amended by deleting the last sentence thereof;



--------------------------------------------------------------------------------

6. Section 5.10 of the Note is amended and restated in its entirety to read as
follows:

“Security Interest and Guarantee. The Holder has been granted a security
interest in certain assets of the Company under (a) the Security Agreement,
(b) the General Hypothecations of Movables, dated as of December 30, 2005 and
June 28, 2006, respectively, each made by StockerYale Canada, Inc. (“S-Canada”)
in favor of the Holder, (c) the Share Pledge Agreement dated as of July 17, 2006
between Lasiris Holdings, Inc. (“Lasiris”) and the Holder, (d) the Stock Pledge
Agreement dated as of June 28, 2006 between the Borrower and the Holder and
(e) the General Security Agreement dated as of July 17, 2006 between Lasiris and
the Holder. The obligations of the Borrower under this Note are guaranteed by
S-Canada and Lasiris pursuant to the Guaranties, dated as of December [30], 2005
and June 28, 2006 each made by S-Canada in favor of the Holder and the Guarantee
dated as of June 28, 2006 made by Lasiris in favor of the Holder, respectively,
which such Guaranties have been reaffirmed pursuant to a Reaffirmation and
Ratification Agreement dated as of the date hereof made by the Company, S-Canada
and Lasiris in favor of the Holder”;

Except as specifically amended and/or waived herein, the Note shall remain in
full force and effect, and is hereby ratified and confirmed. The execution,
delivery and effectiveness of this letter agreement shall not operate as a
waiver of any right, power or remedy of Laurus, nor constitute a waiver of any
provision of the Note.

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective administrators, successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

[Remainder of the page intentionally blank.]

 

2



--------------------------------------------------------------------------------

This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.

 

Very truly yours,

LAURUS MASTER FUND, LTD.

By:

 

/s/ Eugene Grin

Its:

  Director

 

CONSENTED AND AGREED TO:

STOCKERYALE, INC. By:  

/s/ Marianne Molleur

Its:  

Senior Vice President and

Chief Financial Officer

 

3